DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) in view of Qiu (WO 2015/109272 A1).
Regarding claim 1, Rush discloses a heat pipe (Fig. 1), comprising: a sealed hollow thermally conductive casing (100); a wick disposed on interior walls of the casing (porous layer 22), the wick comprising an aerogel of carbon (paragraph 0072); and a working fluid disposed in a cavity defined by the casing and the wick (“a fluid contained in a vessel”, paragraph 0003). 
Rush fails to explicitly disclose an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick; and
Rush fails to disclose wherein a surface area of the aerogel is between 200 and 850 m2
Qiu discloses an aerogel of carbon nanotubes and graphene (Qiu discloses an aerogel from carbon nanotubes and graphene oxide, paragraph 0031), wherein the carbon nanotubes are solidified and chemically bonded (carbon nanotubes are solid and chemically bonded carbon atoms, paragraph 0035) and sintered together (heat treatment, paragraph 0031) to form the wick. Further, the pore diameter may be understood as a diameter of any openings in the aerogel structure including the opening diameter of the carbon nanotube. Qiu further discloses the carbon nanotube has a diameter on the order of tens of nanometers (see paragraph 0035), which is within the range of the diameter as recited.
The aerogel porous structure Qiu is a lightweight structure with high porosity so that may replace Rush’s porous layer 22 for capillary action of the working fluid and reducing the weight of the heat pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick, and wherein pores of the aerogel have a diameter between 3 and 50 nanometers in Rush as taught by Qiu in order to reduce the weight of the heat pipe.
The surface area of the aerogel is recognized as a result effective variable and is dependent on the pore size and porosity of the aerogel material. Generally, as the pore size decreases and porosity increases, surface area of the aerogel increases and vice versa. Also other factors such as the geometry of the pore results a change in the surface area. Qiu discloses pore sizes may be adjusted (paragraph 0099); and porosity 2/g.The pore size and porosity directly relate to physical properties such as strength and capillary effect of a resultant product.  Therefore, one of ordinary skill in the art would perform routine optimization of the surface area as a result of adjusting the pore sizes and porosity including the range of surface area as claimed, so that fits the required property in a certain application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a surface area of the aerogel is between 200 and 850 m2/g in Rush through routine experimentation.
Regarding claim 3, Rush as modified further discloses wherein individual stacks of the graphene in the aerogel have a length and width of 0.1 to 5 micrometers (see paragraph 0033 of Qiu, the graphene oxide has 0.5-5 micron diameter which includes length and width).
Rush as modified fails to explicitly disclose a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500.
The dimension of the graphene is a result effective variable which determines material properties including density and pore size. Qiu (paragraph 0033) discloses the thickness of the graphene oxide being 1 atomic layer in at least 60% of the flakes. The aspect ratio is dependent upon the dimension of the graphene oxide, which is known a result effective variable. The claimed thickness and aspect ratio range are not novel since one of ordinary skill in the art would perform routine experimentation to include the claimed range of thickness and aspect ratio for optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500 through routine experimentation. 
Regarding claim 4, Rush as modified further discloses wherein the aerogel comprises 0.1% to 30% graphene by weight (in an example shown in paragraph 0068 of Qiu, with 150,200 mg JC 142 CNT, 10mL GO susp and 0.2mL eth, also referencing paragraph 0033, GO suspension has 5g/L concentration. Therefore 10mL GO suspension has 50mg graphene oxide and it has 20 weight % in mixture with 200mg JC 142 CNT).
Regarding claim 5, Rush as modified fails to disclose wherein the aerogel has a density between 0.03 and 0.5 grams per cubic centimeter.
Similar to the surface area above, the density of the aerogel is also a result effective variable and is also dependent on the pore size and porosity of the aerogel material .Reducing pore size and porosity increases density of the aerogel. As noted above, Qiu discloses pore sizes may be adjusted (paragraph 0099); and porosity can be made in a percentage range (paragraph 0014). The pore size and porosity directly relate to physical properties such as strength and capillary effect of a resultant product. Therefore, one of ordinary skill in the art would perform routine optimization of the density as a result of adjusting the pore sizes and porosity including the range of density as claimed, so that fits the required property in a desired application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the aerogel has a density 
Regarding claim 6, Rush as modified fails to explicitly disclose wherein the aerogel has a porosity between 5% and 90% (see paragraph 0112-0113 of Qiu, the porosity may be as low as 75%, dependent on the ingredients or additives).
Regarding claim 7, Rush as modified further discloses a first carbon nanotube has a contact point with the graphene and a second contact point with a second carbon nanotube of the carbon nanotubes to transfer heat (since the aerogel structure of Qiu has a network and porous structure of connected graphene and carbon nanotubes, there are contact points between the graphene and a carbon nanotube and among carbon nanotubes).
Regarding claim 8, Rush as modified further discloses wherein the graphene has a thermal conductivity between 4,840 and 5,300 W/mK (see attached reference Balandin that discloses the single layer graphene has thermal conductivity of 4840-5300 W/mK. Qiu also discloses the graphene oxide being 1 atomic layer in at least 60% of the flakes, paragraph 0035, and is being reduced to graphene by heating, paragraph 0057).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) and Qiu (WO 2015/109272 A1) as applied to claim 1 above, and further in view of Kiang (NPL, “Size Effects in Carbon Nanotubes”).
Regarding claim 2, Rush as modified further discloses wherein individual carbon nanotubes in the aerogel have a length of 1 to 3 micrometers (see paragraph 0035 of Qiu, the carbon nanotube a length up to 1 micron).
Rush fails to explicitly disclose a widest diameter of 8 to 12 nanometers.
The diameter of carbon nanotubes is recognized as result effective variable. Kiang discloses that the diameter of multi-walled carbon nanotubes determines the interspacing between the tubes shells (see Fig. 2), and increased interspacing of the tubes has higher strain energy that results a lower stability of smaller tube diameter (page 1872, first column, lines 3-17). Qiu discloses the carbon nanotube has a diameter on the order of tens of nanometers (see paragraph 0035). Therefore, one of ordinary skill in the art would perform routine optimization of the diameter of carbon nanotubes including the range of diameters as claimed, so that fits the required stability in a certain application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a widest diameter of 8 to 12 nanometers in Rush through routine experimentation.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) and Qiu (WO 2015/109272 A1) as applied to claim 1 above, and further in view of Rosenfeld (US PGPub No. 2006/0124281).
Regarding claim 9, Rush as modified further discloses wherein the casing is tubular (see Fig. 1).
Rush fails to disclose wherein the wick has a fluted tubular cross-sectional profile.
Rosenfeld discloses wherein the wick has a fluted tubular cross-sectional profile (see the wick 38 with grooves 50, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the wick has a fluted tubular cross-sectional profile in Rush as taught by Rosenfeld in order to enhance evaporative surface area of the groove wick layer (see paragraph 0057 of Rosenfeld).
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Rush does not teach, describe or suggest “pores of the aerogel have a diameter between 3 and 50 nanometers” as claimed (2nd -4th paragraphs on page 7 of remarks), it is noted that the porous structure of Rush is replaced with Qiu’s graphene-CNT aerogel structure. Also the pore is understood as including any openings in the aerogel structure including the opening diameter of the carbon nanotube which has a diameter of tens of nanometers. Therefore the tube structure of the carbon nanotube is a pore in the aerogel structure and has a pore diameter in the range as recited.
In response to applicant’s argument that Qiu fails to disclose a surface area of the aerogel is between 200 and 850 m2/g (page 8 of remarks), the MWCNT disclosed in Qiu’s paragraph 0035 has a pristine surface area 300-310 m2/g which is a part of the aerogel structure and the disclosed surface area falls within the range as recited. Also, as noted above, the surface area is a result effective variable which is dominated by the pore size and porosity. Changing a value of the surface area also changes physical 2/g as recited, and the range as recited is also obvious to one ordinary skill in the art through routine optimization.
In response to applicant’s argument regarding claim 5, it is noted that the density range as claimed is also a result effective variable. Although neither Rush or Qiu discloses the range as recited, it is obvious to one of ordinary skill in the art to perform routine optimization of the density including the range of diameters as claimed. Hence the range recited has no criticality to the recited structure and is not novel.
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763